NUMBER 13-08-00687-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                  IN RE: HUGO HERNANDEZ


                             On Petition for Writ of Mandamus


                                    MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Memorandum Opinion Per Curiam 1

        Relator, Hugo Hernandez, pro se, filed a petition for writ of mandamus in the above

cause on December 2, 2008.                 On December 4, 2008, the Court entered an order

requesting a response to be filed by the real party in interest, the State of Texas, by and

through the Office of the Cameron County District Attorney. The real party in interest has

now filed a motion to strike relator's petition for writ of mandamus on grounds that relator

failed to serve either the real party in interest or the respondent with copies of the petition

for writ of mandamus as required by the Texas Rules of Appellate Procedure. See TEX .


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
R. APP. P. 9.5(a) (requiring party filing any document in court of appeals to serve copy of

such document on all parties to proceeding).

       Because relator failed to comply with the requirements of the applicable rules of

procedure, he has not established entitlement to the extraordinary relief sought. We

GRANT the motion to strike. We DISMISS this original proceeding without prejudice to

relator's ability to further pursue this matter in accordance with the Texas rules of Appellate

Procedure. See generally id. 9.5, 52. Any pending motions are likewise DISMISSED.

                                                          PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this 5th day of January, 2009.




                                              2